I heartily concur in the holding of the majority as to all questions involved in this appeal except as to the amount of the fee allowed. I fully realize the splendid ability of the gentlemen to whom this fee has been allowed, and frankly concede that the committee could not have selected two more able men in the whole state to represent them.
The rule seems to be that:
"Implied agreements between attorney and client stand upon the same footing as like agreements between other parties. The amount of an attorney's compensation, when not fixed by the terms of his contract with his client, is measured by the reasonable value of the services rendered, not by what the attorney thinks is reasonable, but by the price usually paid to the profession for such services. No regular measure of value can be fixed. Attorneys are generally entitled to recover what they could have obtained under a contract made in advance." 6 Corpus Juris, p. 748.
The following circumstances should be considered in passing on what fee should be allowed: The amount and character of services rendered; the labor, time, and trouble involved; the nature and importance of the litigation or business in which the services were rendered; the responsibility imposed; the amount of money or value of the property affected by the controversy, or involved in the employment; the skill and experience called for in the performance of the services; the professional character and standing of the attorney; the results secured; and whether or not the fee is absolute or contingent.
As best can be gathered from the evidence, Judge Batts was employed in this case some time during November, 1924, and his employment ended on the 12th day of November, 1925, when the judgment was entered in the district court. The evidence also discloses that Judge Batts was in the hospital for at least 30 days during that time, and that he tried what is referred to as the Hoffman Case.
Granting that he spent all of his time in working on this case from November 1, 1924, until the date of judgment, except the time in the hospital, and we find that he would be compensated for the actual working days at a rate in excess of $550 per day.
Mr. Burges was employed on April 23, 1925, to assist Judge Batts, and his connection with the case continued until judgment.
Applying the rule that "attorneys are generally entitled to recover what they could have obtained under a contract made in advance," the writer feels absolutely confident that either Judge Batts or Mr. Burges would have accepted employment from Mr. Reavis to do the things which were afterwards done in this case for much less than half of the fee allowed.
Judge Batts agreed to accept 6,000 shares of Texon stock which he was at that time informed had a value of $1.25 per share, and which he was at the same time informed might reach $10 per share. The testimony shows that Mr. Reavis offered 5,000 shares, and that Judge Batts asked 6,000, which was finally agreed on. Judge Batts' testimony shows that he spent considerable time and labor in the investigation of this case, but the only actual court work was in filing the McAuliffe suit in the federal court and the present action. The McAuliffe suit was never tried and the only actual trial work done in the present case was the hearing on the injunction issue.
According to Judge Batts, his investigation had left him still at sea, and he was in possession of very few important facts until they *Page 569 
were disclosed in the hearing in the present case.
The writer certainly has no desire to attempt to minimize the labors or ability of the attorneys, but, while holding at their full worth the characters of these splendid lawyers, I feel that the fee allowed by the trial court is an excessive one, and that the trial court, a belief in whose honesty of purpose I here proclaim, abused the discretion imposed in him in its allowance. While not furnishing an absolute criterion, yet by way of comparison we find that the fee allowed by the court in this case is more than eight times as great as the salary of the Chief Justice of the Supreme Court of the United States; that the members of this court receive as their annual salary only one thirty-fifth of that amount; and that the President of the United States receives less than half such amount.
It is contended that appellant, having entered into an agreement to allow the court to fix the fee, is bound by his finding.
As I view it, appellant had a right to presume that the court would, in fixing a fee in the case, be bound by the rules laid down in such matters, and that any allowance made would be a reasonable one.
Great stress has been laid on the amount recovered in this suit, and, while I realize that it is entirely proper to consider it in fixing the fee in this case, yet I cannot agree with the contention that it should bear more weight than the other circumstances. If this were a case in which the fee was contingent upon recovery, then I would readily concede the fee to be a reasonable one, and would hold even a greater one to be reasonable where such a recovery was had, but, under the facts and circumstances of this case, bearing in mind the rules laid down as a guide in such matters, I feel that the fee allowed is unreasonable, and should be reduced to $75,000.